From an attentive consideration of the 35th section of the execution law, it appears that the right given to move against sheriffs for money levied and received on an execution is confined to the creditor at whose suit such execution shall issue, and to sustain a motion in the name of any other jjerson would be introducing a new party in the suit, which the law does not authorize, and might be productive of great mischiefs. The motion in this case having been made in the name of persons who were not the creditors at whose suit the execution issued, the judgment must be reversed with costs.
Therefore, it is considered by the court, that the judgment aforesaid be reversed, annulled, and set aside; and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the circuit court of Nelson county.